                   Case 20-11177-KBO              Doc 105       Filed 05/27/20         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                         Chapter 11

    AKORN, INC., et al.,1                                          Case No. 20-11177 (KBO)

                                Debtors.                           (Jointly Administered)


                   NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

             PLEASE TAKE NOTICE that, pursuant to Rules 2002 and 9010(b) of the Federal Rules

of Bankruptcy Procedures (the “Bankruptcy Rules”), the undersigned counsel enter their

appearance as counsel for Fresenius Kabi AG (“Fresenius”) and request that all notices and other

papers filed or served in the above-captioned case be served upon the following attorneys:

    Lewis R. Clayton, Esq.                                       L. Katherine Good (No. 5101)
    Kelley A. Cornish, Esq.                                      Aaron H. Stulman (No. 5807)
    PAUL, WEISS, RIFKIND, WHARTON &                              POTTER ANDERSON & CORROON LLP
    GARRISON LLP                                                 1313 N. Market Street, 6th Floor
    1285 Avenue of the Americas                                  Wilmington, Delaware 19801-3700
    New York, New York 10019                                     Telephone: (302) 984-6000
    Telephone: (212) 373-3000                                    Facsimile: (302) 658-1192
    Facsimile: (212) 757-3990                                    Email: kgood@potteranderson.com
    Email: lclayton@paulweiss.com                                       astulman@potteranderson.com
           kcornish@paulweiss.com

    Claudia R. Tobler, Esq.
    PAUL, WEISS, RIFKIND, WHARTON &
    GARRISON LLP
    2001 K Street, NW
    Washington, DC 20006
    Telephone: (202) 223-7300
    Facsimile: (202) 223-7420
    Email: ctobler@paulweiss.com

1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
      Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
      Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-
      Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
      Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
      Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
      60045.


IMPAC 6739904v.1
                   Case 20-11177-KBO      Doc 105      Filed 05/27/20     Page 2 of 3




        PLEASE TAKE FURTHER NOTICE that, pursuant to 11 U.S.C. § 1109(b), the

foregoing request includes not only the notices and papers referred to in the Bankruptcy Rules

specified above, but also includes, without limitation, any notice, application, complaint, demand,

motion, petition, pleading, or request, whether formal or informal, written or oral, and whether

transmitted or conveyed by mail, delivery, telephone, electronic filing, facsimile, or otherwise filed

or made with regard to the referenced case and proceedings herein.

        PLEASE TAKE FURTHER NOTICE that filing of this Notice of Appearance and

Request for Notices shall not be deemed or construed to constitute a waiver of any substantive or

procedural right of Fresenius including, without limitation: (i) the right to have final orders in non-

core matters entered only after de novo review by the United States District Court for the District

of Delaware (the “District Court”), (ii) the right to trial by jury in any proceeding related to this

case or any case, controversy, or proceeding related to this case, (iii) the right to have the District

Court withdraw the reference in any matter subject to mandatory or discretionary withdrawal,

(iv) the right to have any matter in which this Court, absent consent of the parties, cannot enter

final orders or judgments consistent with Article III of the United States Constitution heard by the

District Court; or (v) any other rights, claims, actions, defenses, setoffs, or recoupments to which

Fresenius is or may be entitled, in law or in equity, all of which rights, claims, actions, defenses,

setoffs and recoupments are expressly reserved. Unless and until Fresenius expressly states

otherwise, Fresenius does not consent to the entry of final orders or judgments by this Court if it

is determined that this Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution.




                                                  2

IMPAC 6739904v.1
                   Case 20-11177-KBO   Doc 105   Filed 05/27/20    Page 3 of 3




Dated: May 27, 2020                      Respectfully submitted,
       Wilmington, Delaware

                                          /s/ L. Katherine Good
                                          L. Katherine Good (No. 5101)
                                          Aaron H. Stulman (No. 5807)
                                          POTTER ANDERSON & CORROON LLP
                                          1313 N. Market Street, 6th Floor
                                          Wilmington, Delaware 19801-3700
                                          Telephone: (302) 984-6000
                                          Facsimile: (302) 658-1192
                                          Email: kgood@potteranderson.com
                                           astulman@potteranderson.com

                                          – and –

                                          Lewis R. Clayton, Esq.
                                          Kelley A. Cornish, Esq.
                                          PAUL, WEISS, RIFKIND, WHARTON &
                                          GARRISON LLP
                                          1285 Avenue of the Americas
                                          New York, New York 10019
                                          Telephone: (212) 373-3000
                                          Facsimile: (212) 757-3990
                                          Email:        lclayton@paulweiss.com
                                          kcornish@paulweiss.com

                                          – and –

                                          Claudia R. Tobler, Esq.
                                          PAUL, WEISS, RIFKIND, WHARTON &
                                          GARRISON LLP
                                          2001 K Street, NW
                                          Washington, DC 20006
                                          Telephone: (202) 223-7300
                                          Facsimile: (202) 223-7420
                                          Email: ctobler@paulweiss.com

                                          Counsel for Fresenius Kabi AG




                                             3

IMPAC 6739904v.1
